              Case 1:19-cv-06477-KPF Document 44 Filed 11/23/20 Page 1 of 1

                    Michael Faillace & Associates, P.C.
                                        Employment and Litigation Attorneys

    60 East 42nd St.                                                           Telephone: (212) 317-1200
    New York, New York 10165                                                    Facsimile: (212) 317-1620



                                                                                November 23, 2020

    BY ECF & ELECTRONIC MAIL

                                                                    MEMO ENDORSED
    Honorable Katherine Polk Failla
    United States District Judge
    United States District Court
    Southern District of New York
    40 Foley Square
    New York, NY 10007

                   Re:     Tejeda v. La Bodeguita de Rosa, et al.,
                           19 Civ. 6477 (KPF)

    Your Honor:

            This firm represents Plaintiff in the above-referenced matter. The parties will be resolving
    this case through a Rule 68 Offer of Judgment (the “Offer”) pursuant to Mei Xing Yu v. Hasaki
    Rest., Inc., 944 F.3d 395, 414 (2d Cir. 2019). However, Defendants need a bit more time to finalize
    the Offer and execute it. As such, the parties respectfully request that the deadline to submit
    settlement materials to the Court by November 23, 2020 be converted to a deadline to submit the
    Offer, and be extended by two weeks. This is the first request of its kind and is submitted on
    consent.

           The parties thank the Court for its time and attention to this matter.

                                                      Respectfully Submitted,

                                                      _______/s/_________________
                                                      Jesse Barton, Esq.
                                                      Michael Faillace & Associates, P.C.
                                                      Attorneys for Plaintiff
Application GRANTED. The parties are directed to file settlement
papers with the Court on or before December 7, 2020.

Dated:      November 23, 2020                            SO ORDERED.
            New York, New York



                                                         HON. KATHERINE POLK FAILLA
                                                         UNITED STATES DISTRICT JUDGE


                           Certified as a minority-owned business in the State of New York
